PER CURIAM.
We reverse the adjudication of delinquency on a finding of attempted burglary be*856cause of a variance between the petition, which laid ownership of the premises in one Minnie Hill, and the proof, which showed temporary ownership, possession and control was in a tenant named Simmy. Haugland v. State, 374 So.2d 1026 (Fla. 3d DCA 1979). The reversal is without prejudice to file an amended petition for delinquency properly alleging temporary ownership, possession and control, provided the offense is not barred by limitations and the offender is still a juvenile.
Reversed and remanded.